UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4289


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MATT DAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cr-00043-MR-DLH-1)


Submitted:    October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Matt Davis pled guilty in accordance with a written plea

agreement to conspiracy to possess with intent to distribute

bath salts.          He was sentenced to 156 months of imprisonment

pursuant to a plea agreement under Fed. R. Crim. P. 11(c)(1)(C).

Davis appeals and his attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), concluding that

there    are    no    meritorious         issues     for     appeal,    but       questioning

whether:       (1)    the    district       court      complied      with     Rule     11    in

conducting      Davis’       plea    hearing;        (2)   Davis’    decision        to   pled

guilty was the product of ineffective assistance of counsel; and

(3)    Davis’    guilty      plea     was   involuntary        due     to    prosecutorial

misconduct.      We affirm.

       Because Davis did not attempt to withdraw his guilty plea

in the district court, we review this issue for plain error, see

United States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002)

(stating standard), and find none.                         A review of Davis’ plea

hearing    reveals      it     was    conducted       substantially          in    compliance

with    Rule    11    and    that     Davis     knowingly      and     voluntarily        pled

guilty.

       Regarding Davis’ ineffective assistance claim, it is well

established that a defendant may raise a claim of ineffective

assistance      of    counsel        on   direct      appeal    if     and    only     if    it

conclusively         appears    from      the       record    that     counsel      did     not

                                                2
provide effective assistance.                    United States v. Galloway, 749
F.3d 238,     241   (4th     Cir.    2014).        Absent       such     a    showing,

ineffective         assistance      claims    should      be    raised       in    a   motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient          development      of    the    record.         United          States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                   Here, the

record       does     not     conclusively        show     that       counsel       provided

ineffective assistance; thus, the claim is properly raised, if

at all, in a § 2255 motion rather than on direct appeal.

       To         establish      prosecutorial         misconduct,            Davis        must

demonstrate that the prosecutor’s conduct was improper and that

it prejudicially affected his substantial rights.                            United States

v. Caro, 597 F.3d 608, 624-25 (4th Cir. 2010); see also United

States       v.     Armstrong,       517 U.S. 456,      464    (1996)          (noting

presumption         of    regularity       accorded      prosecutorial         decisions).

Because Davis did not raise this issue in the district court,

our review is for plain error, United States v. Alerre, 430 F.3d
681, 689 (4th Cir. 2005), and we find none.

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal. *                          Accordingly, we

deny   Davis’        motion   to    strike    counsel’s        brief    and       affirm    the



       *
       This includes review of the issues raised in Davis’ pro se
supplemental brief.



                                              3
district court’s judgment.            This court requires that counsel

inform Davis, in writing, of the right to petition the Supreme

Court   of   the    United   States     for   further       review.    If   Davis

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Davis.                     We

dispense     with    oral    argument    because      the     facts   and   legal

contentions    are   adequately    presented     in     the    materials    before

this court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                        4